Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC And BlackRock Investment Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and BlackRock Investment Management, LLC,a Delaware limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of July, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to furnish sub-investment advisory services to certain investment portfolios (“Funds”) of JNL Series Trust (“Trust”), as listed on Schedule A to the Agreement. Whereas, the Sub-Adviser has agreed to replace UBS Global Asset Management (Americas), Inc. as sub-adviser for the JNL/UBS Large Cap Select Growth Fund of the Trust, which will subsequently be renamed the JNL/BlackRock Large Cap Select Growth Fund. Whereas, pursuant to this sub-adviser replacement, the Adviser and the Sub-Adviser have agreed to amend Schedule A and Schedule B of the Agreement to add the JNL/BlackRock Large Cap Select Growth Fund. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 1st day of July 2013, effective September 16, 2013. Jackson National Asset Management, LLC BlackRock Investment Management, LLC By: /s/ Mark D. Nerud By: /s/ Frank Porcelli Name: Mark D. Nerud Name: Frank Porcelli Title: President and CEO Title: Managing Director Schedule A Dated September 16, 2013 Funds Subsidiaries JNL/BlackRock Commodity Securities Strategy Fund JNL/BlackRock Commodity Securities Strategy Fund Ltd. JNL/BlackRock Global Allocation Fund JNL/BlackRock Global Allocation Fund Ltd. JNL/BlackRock Large Cap Select Growth Fund N/A A-1 Schedule B Dated September 16, 2013 (Compensation) JNL/BlackRock Commodity Securities Strategy Fund Average Daily Net Assets Annual Rate $0 to $100 Million 0.40% $100 Million to $400 Million 0.29% Amounts over $400 Million 0.20% JNL/BlackRock Global Allocation Fund Average Daily Net Assets Annual Rate $0 to $500 Million 0.42% $500 Million to $1.5 Billion 0.40% Amounts over $1.5 Billion 0.375% JNL/BlackRock Large Cap Select Growth Fund Average Daily Net Assets Annual Rate $0 to $500 Million 0.32% $500 Million to $2 Billion 0.25% Amounts over $2 Billion 0.20% B-1
